               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            HUNTINGTON DIVISION


RICO RODRIGUEZ ALLEN

              Movant,

v.                                               Case No.: 3:19-cv-00546
                                                 Criminal No.: 3:18-cr-00033


UNITED STATES OF AMERICA

              Respondent.



                    MEMORANDUM OPINION AND ORDER

       Pending before the Court is the United States’ Motion for an Order Directing

Movant to File a Privilege Waiver and an Order Directing Movant’s Former Counsel to

Provide Information to the United States Concerning Movant’s Claim of Ineffective

Assistance of Counsel and an Abeyance. (ECF No. 54). The undersigned notes that the

United States Attorney’s Office continues to file in § 2255 cases alleging ineffective

assistance of counsel the same motion asking the undersigned to compel the movant

to file a waiver of the attorney-client privilege, notwithstanding that in each instance,

the Court has declined to compel the movant to sign a waiver. Instead, the Court has

recognized the implicit, but limited waiver of the attorney-client privilege, which

naturally accompanies the filing of an ineffective assistance of counsel claim, and has

ordered an affidavit from the movant’s trial counsel to determine the need for

additional evidence and for a hearing. Therefore, for the reasons that have been

explained many times before, the Court GRANTS the United States’ motion for

                                           1
information pertinent to the ineffective assistance of counsel claim, but DENIES the

motion to compel the movant to sign a privilege waiver and for ex parte contact with

Movant’s trial counsel.

I.     OPINION

       On July 29, 2019, Movant filed a Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255, (ECF No. 50). In the motion and accompanying

memorandum, Movant alleges that he received ineffective assistance of counsel from

his trial counsel, Rhett Johnson. Movant claims that Attorney Johnson failed to advise

Movant that his case did not contain the essential elements of a 924(c) charge and,

instead, encouraged Movant to enter a guilty plea to that charge. Movant contends that

but for the ineffective assistance of counsel, he would not have entered a guilty plea to

a 924(c) violation and would not now be serving a mandatory five-year sentence of

imprisonment on the conviction. In view of Movant’s allegations, the United States

filed the instant motion requesting the Court to direct Movant to file a waiver of the

attorney-client privilege that governed his communications with Attorney Johnson,

arguing that it requires access to this privileged information in order to respond to the

Movant’s motion.

       When considering the United States’ motion, the Court takes into account the

professional and ethical responsibilities of Movant’s attorney, as well as the obligation

of the Court to ensure a fair, orderly, and efficient judicial proceeding. Clearly, defense

counsel has a basic duty under any jurisdiction’s standards of professional conduct to

protect Movant’s attorney-client privilege. Rule 83.7 of the Local Rules of this District

provides that:



                                            2
      In all appearances, actions and proceedings within the jurisdiction of this
      court, attorneys shall conduct themselves in accordance with the Rules
      of Professional Conduct and the Standards of Professional Conduct
      promulgated and adopted by the Supreme Court of Appeals of West
      Virginia, and the Model Rules of Professional Conduct published by the
      American Bar Association.

Both the Rules of Professional Conduct promulgated by the Supreme Court of Appeals

of West Virginia and the American Bar Association’s (“ABA”) Model Rules of

Professional Conduct address the confidentiality of information shared between an

attorney and his or her client. See West Virginia Rules of Professional Conduct 1.6 and

1.9(c); Model Rules 1.6 and 1.9(c). These rules substantially limit the circumstances

under which an attorney may reveal privileged communications without an express

and informed waiver of the privilege by the client.

      Moreover, on July 14, 2010, the ABA’s Committee on Ethics and Professional

Responsibility issued Formal Opinion 10-456, entitled “Disclosure of Information to

Prosecutor When Lawyer’s Former Client Brings Ineffective Assistance of Counsel

Claim.” Although this opinion is not binding on the court, see, e.g., Jones v. United

States, 2012 WL 484663 *2 (E.D. Mo. Feb. 14, 2012); Employer’s Reinsurance Corp.

v. Clarendon Nat. Ins. Co., 213 F.R.D. 422, 430 (D. Kan. 2003), it provides a reasoned

discussion of the competing interests that arise in the context of an ineffective

assistance of counsel claim and their impact on the continued confidentiality of

attorney-client communications. In summary, the ABA acknowledges in the opinion

that “an ineffective assistance of counsel claim ordinarily waives the attorney-client

privilege with regard to some otherwise privileged information,” but cautions that this

waiver does not operate to fully release an attorney from his or her obligation to keep

client information confidential unless the client gives informed consent for disclosure


                                           3
or disclosure is sanctioned by an exception contained in Model Rule 1.6. After

examining the various exceptions contained in Model Rule 1.6, the ABA concludes that

disclosure may be justified in certain circumstances; however, any such disclosure

should be limited to that which the attorney believes is reasonably necessary and

should be confined to “court-supervised” proceedings, rather than ex parte meetings

with the non-client party. Simply put, the filing of an ineffective assistance of counsel

claim does not operate as an unfettered waiver of all privileged communications.

       Upon examining the provisions of West Virginia’s Rule of Professional Conduct

1.6, the undersigned notes that Rule 1.6(b)(5) permits a lawyer to “reveal information

relating to the representation of a client to the extent the lawyer reasonably believes

necessary … to respond to allegations in any proceeding concerning the lawyer’s

representation of a client.” In the Comment that follows the Rule, the Supreme Court

of Appeals instructs the lawyer to make every effort practicable to avoid unnecessary

disclosure of information relating to a representation, to limit disclosure to those

having the need to know it, and to obtain protective orders or make other arrangements

minimizing the risk of disclosure. Similarly, Model Rule 1.6(b)(5) authorizes an

attorney to reveal information regarding the representation of a client to the extent the

lawyer reasonably believes necessary “to respond to allegations in any proceeding

concerning the lawyer’s representation of the client.” Furthermore, both West Virginia

Rule 1.6(b)(6) and Model Rule 1.6(b)(6) explicitly state that the lawyer may disclose

such information “to comply with other law or a court order.” Ultimately, a lawyer must

comply with orders of a court of competent jurisdiction, which require the lawyer to

disclose information about the client. In view of these provisions, the Court finds that

defense counsel in this case may, without violating the applicable Rules of Professional

                                           4
Conduct, disclose information in this proceeding regarding their communications with

Movant to the extent reasonably necessary to comply with an order of this Court, or to

respond to the allegations of ineffective representation.

        Having addressed the professional responsibilities of counsel, the Court turns

to its authority and obligations. As previously noted, federal courts have long held that

when a “habeas petitioner raises a claim of ineffective assistance of counsel, he waives

the attorney-client privilege as to all communications with his allegedly ineffective

lawyer.” Bittaker v. Woodford, 331 F.3d 715, 716 (9th Cir. 2003).1 Subsequent to the

opinion in Bittaker, Rule 502 of the Federal Rules of Evidence was enacted to explicitly

deal with the effect and extent of a waiver of the attorney-client privilege in a Federal

proceeding. Rule 502(a)2 provides in relevant part:

        When the disclosure is made in a Federal proceeding or to a Federal office
        or agency and waives the attorney-client privilege or work-product
        protection, the waiver extends to an undisclosed communication or
        information in a Federal or State proceeding only if: (1) the waiver is
        intentional; (2) the disclosed and undisclosed communications or
        information concern the same subject matter; and (3) they ought in
        fairness to be considered together.

1See also United States v. Pinson, 584 F.3d 972, 977-78 (10th Cir. 2009); In re Lott, 424 F.3d 446, 453-
54 (6th Cir. 2005); Johnson v. Alabama, 256 F.3d 1156, 1178-79 (11th Cir. 2001); Tasby v. United States,
504 F.2d 332 (8th Cir. 1974); Dunlap v. United States, No. 4:09-cr-00854-RBH-1, 2011 WL 2693915, at
*2 (D.S.C. Jul. 12, 2011); Mitchell v. United States, No. CV10-01683-JLR-JPD, 2011 WL 338800, at *2
(W.D. Wash Feb. 3, 2011).

2The  Federal Rules of Evidence generally apply in a § 2255 proceeding, except to the extent that “[a]
federal statute or a rule prescribed by the Supreme Court may provide for admitting or excluding
evidence independently from” the Rules of Evidence. See FRE 1101(a), 1101(b), and 1101(e). The statutes
and rules governing § 2255 actions do not address the assertion or waiver of the attorney-client privilege.
See also Castro v. United States, 272 F. Supp. 3d 268, 275 (D. Mass. 2017) (holding that “[t]he rules of
evidence apply to proceedings under § 2255” and referring to the Advisory Committee note to FRE
1101(d)(3)); United States v. Scott, 576 Fed.Appx. 409, 415 (5th Cir. 2014) (concluding that FRE 606(b)
foreclosed movant's argument in § 2255 proceeding); United States v. McIntire, Case No. 3:09-cv-359,
2010 WL 374177 (S.D. Ohio Jan. 29, 2010); Bowe v. United States, Case no. CR404-308, 2009 WL
2899107 (S.D. Ga. May 20, 2009); Rankins v. Page, Case No. 99-1515, 2000 WL 535960 (7th Cir. May
1, 2000); Ramirez v. United States, Case No. 96 CIV 2090, 1997 WL 538817 (S.D.N.Y Aug. 29, 1997).
Moreover, Fed. R. Evid. 1101(c) states that “[t]he rules on privilege apply to all stages of a case or
proceeding.”


                                                    5
Here, Movant intentionally waived in the § 2255 motion the attorney-client privilege

that attached to some of his communications with counsel; for example, those

communications pertaining to his claims of ineffective assistance of counsel.

Accordingly, in regard to any such discussions, a subject matter waiver of the privilege

attendant to those particular communications should be permitted in fairness to the

United States.

       Nonetheless, the Court retains authority to issue a protective order governing

production of the privileged information, including the method by which the currently

undisclosed communications will be disclosed. See Rule 12, Rules Governing § 2255

Proceedings; FRCP 26(c); and FRE 502; See also United States v. Nicholson, 611 F.3d

191, 217 (4th Cir. 2010). Rule 7 of the Rules Governing Section 2255 Proceedings

expressly authorizes the use of affidavits as part of the record. The undersigned finds

that an affidavit and any supporting documents submitted by counsel should supply

the basic information required by the United States to allow it to respond to Movant’s

§ 2255 motion and would be useful to the Court in resolving the § 2255 motion while

simultaneously ensuring a reasonable limitation on the breadth of the waiver of the

attorney-client privilege.

II.    ORDER

       Therefore, for the forgoing reasons, the Court DENIES the Government’s

request for a written privilege waiver, but ORDERS Movant’s prior counsel, Rhett

Johnson, to file within thirty (30) days from the date of this Order an affidavit

responding to Movant’s claim of ineffective assistance of counsel. The affidavit shall

include all of the information that is necessary, in counsel’s view, to fully respond to


                                           6
the claims and shall include as attachments copies of any documents from his file

specifically addressing the matters raised by Movant in his motion. To the extent that

these documents address other aspects of counsel’s representation of Movant, which

are not pertinent to a resolution of the § 2255, the documents may be redacted. In

preparing the affidavits and attachments, counsel should disclose only that

information reasonably necessary to ensure the fairness of these proceedings.

       In addition, the undersigned finds that specific court-imposed limitations on

the use of the privileged information are necessary to protect Movant’s future interests.

As noted by the Fourth Circuit in Nicholson, 611 F.3d at 217, citing Bittaker, 331 F.3d

at 722-723 (9th Cir. 2003), a protective order prohibiting the subsequent and

unfettered use of privileged information disclosed in a § 2255 proceeding is entirely

justified, because otherwise Movant would be forced to make a difficult choice between

“asserting his ineffective assistance claim and risking a trial where the prosecution can

use against him every statement he made to his first lawyer” or “retaining the privilege

but giving up his ineffective assistance claim.” Accordingly, the Court further

ORDERS that the attorney-client privilege, which attaches to the communications

between Movant and counsel, shall not be deemed as automatically waived in any other

Federal or State proceeding by virtue of the above-ordered disclosure in this § 2255

proceeding. The affidavit and documents supplied by counsel shall be limited to use in

this proceeding, and Respondent is prohibited from otherwise using the privileged

information disclosed by counsel without further order of a court of competent

jurisdiction or a written waiver by Movant.

       The Court GRANTS the United States’ motion for an abeyance. Within forty-

five days (45) days of receipt of the affidavit and supporting documentation, if any,

                                           7
the United States shall file a responsive brief. The United States shall include a

paragraph setting forth its view on whether an evidentiary hearing is required in this

action. Movant shall have sixty (60) days thereafter to reply.

      The Clerk is instructed to provide a copy of this Order to Movant, counsel of

record, and Attorney Rhett Johnson.

                                  ENTERED: August 26, 2019




                                          8
